Citation Nr: 1415881	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a below the knee amputation of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and V.B.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In January 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an independent medical opinion.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran's representative did in March 2014.


FINDING OF FACT

The Veteran's below the knee amputation of the left leg was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a below the knee amputation of the left leg are met.38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.   Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Facts

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for a below the knee amputation of the left leg as a result of improper VA treatment for a left toe wound from March 2008 to May 2008.

The VA medical records show that the Veteran received treatment several times in March and April 2008 for a left great toe ulcer.  On March 12, 2008, the wound bed was yellow with oozing yellow exudate and surrounded by macerated skin.  The wound was cleaned with normal saline and Silvadine was applied.  The wound was then covered with a Telfa dressing.  The Veteran received written instructions regarding wound care to be done twice a day.  On April 15, 2008, the Veteran presented with wet gangrene of his left toe ulcer and a fever.  His white blood count was 25,000.

The wound was assessed several times between March and April 2008 by VA health care professionals and all recorded comments regarding the left toe dealt with the application of topical treatments until April 24, 2008, when Moxifloxacin, a broad-spectrum oral antibiotic, was provided.  A radiology report conducted April 25, 2008 revealed findings consistent with osteomyelitis and a soft tissue infection involving the first digit and bony destruction of the distal phalanx.  A left ankle disarticulation was performed on April 30, 2008 followed by a left leg below the knee amputation on May 6, 2008. 

In November 2008, a VA physician reviewed the Veteran's claim file and, in a "brief" opinion supported only by general statements and devoid of any meaningful medical analysis, concluded that the below the knee amputation of the left leg was not caused by, or the result of, inadequate care provided by Puget Sound VAMC.  He noted that the Veteran received silver Sulfadine and other topical antibiotics during the wound care phase starting in April and that the Veteran did not follow some of the suggestions for treatment that his providers suggested regarding his foot care.  He concluded that the Veteran received aggressive and daily state of the art foot care.

In contrast, Dr. Aileen Marty provided a comprehensive factual and medical analysis and concluded that the Veteran has an additional disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, and fault on the part of the VA in furnishing treatment for his left toe wound in 2008.  She specifically pointed out that the VA examiner's opinion is not supported by the evidence of record, including specific citations to such evidence.  

In support of her conclusion, she noted that a diabetic person with evidence of deep foot infection requires prompt surgical debridement and drainage, early culture attempts, and close surveillance of the wound along with early and appropriate oral antibiotics.   

Although the March 12, 2008 description of the wound suggested that it was infected and that the infection was spreading, there was no indication that oral antibiotics were given or suggested.  Dr. Marty noted that culture results are critical in deciding the best antibiotic to use for a particular patient; however, the claim file did not indicate that any cultures were ever taken from the Veteran's wound or surgical sample.  The Veteran was not treated with oral antibiotics until April 24, 2008, and the antibiotic chosen was not the ideal antibiotic to use under the circumstances.  Multiple studies have demonstrated that Moxifloxacin, the oral antibiotic provided, should be used cautiously in cases of osteomyelitis and only when other antimicrobials are unavailable.  She concluded that a variety of regimens are advocated for limb threatening infections, however, none of these things were done for the Veteran at the time of his presentation with a toe ulcer.  She stated that if the Veteran's wound had been cultured and had he been placed on appropriate systemic antibiotics along with early debridement in March, it is possible that the development of gangrene in April and the below the knee amputation in May could have been avoided.

Analysis

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 
38 U.S.C.A. § 1151 (West 2002).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Although the VA physician concluded that the Veteran received aggressive and state of the art care, his opinion is clearly inconsistent with the VA's treatment records.  Only topical antibiotics were provided; no attempt was made to culture the wound; and at least one of the VA examiner's conclusions, that the day after providing cleaning, applying topical cream, and rebandaging the Veteran's ulcer, the Veteran had a normal skin examination cannot, short of a medical miracle, possibly be true.  The Board finds this opinion to be of no probative value.

In contrast, Dr. Marty provided a comprehensive, detailed report with a thorough discussion all of the relevant facts of record and of the generally accepted medical regimens for diabetic foot care.  She unequivocally concluded that none of the regimens were followed in the Veteran's case and that VA failed to provide appropriate testing and systemic antibiotic treatment.  

The Board finds Dr. Marty's opinion probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49.

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a below the knee amputation of the left leg is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


